Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 1 of 14 PageID #: 593




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 KELVIN ORTIZ,

                                    Plaintiff,
                                                                  MEMORANDUM & ORDER
 -against-                                                        19-CV-2404 (DRH)(AYS)

 HEMPSTEAD UNION FREE SCHOOL
 DISTRICT, SUSAN JOHNSON, individually
 and in her official capacity, and RODNEY
 GILMORE, individually and in his official
 capacity,

                                     Defendants.
 -----------------------------------------------------------X

 APPEARANCES:


 For Plaintiff:
 Morris, Duffy, Alonso & Faley
 101 Greenwich Street
 New York, New York 10006
 By: Jonathan Tand, Esq.


 For Defendants:
 The Scher Law Firm, LLP
 One Old Country Road, Suite 385
 Carle Place, New York 11514


 HURLEY, Senior District Judge:

         Plaintiff Kelvin Ortiz (“Plaintiff” or “Ortiz”) commenced this action on May

 17, 2017 against defendants Hempstead Union Free School District (the “District”),

 Susan Johnson (“Johnson”) and Rodney Gilmore (“Gilmore”) (collectively

 “Defendants”). In his amended complaint Plaintiff alleges racial discrimination,



                                                   Page 1 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 2 of 14 PageID #: 594




 retaliation, and a violation of his equal protection rights, in violation of the Title VII

 of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000 et seq., 42 U.S.C. (“Title VII”), 42

 U.S.C. § 1981, 42 U.S.C. § 1983, and the New York State Human Rights Law, N.Y.

 Exec. Law §§ 290 et seq. (the “NYSHRL”).

       Presently before the Court is the Report and Recommendation of Magistrate

 Judge Anne Y. Shields, dated December 4, 2020 (the “R&R), recommending that

 Defendants’ motion for summary judgment be granted in its entirety. Plaintiff has

 filed objections. For the reasons set forth below, the Court overrules Plaintiff’s

 objections and grants Defendants’ motion for summary judgment.

                                 Factual Background

 I.    The Undisputed Facts

       The following undisputed facts are taken from the R&R.

       Plaintiff is a Puerto Rican male who was employed by the District from 2012

 to 2016. Plaintiff began his employment with the District as Dean of Academic

 Affairs in August 2012 and was promoted to the position of Assistant Principal in

 2013. His employment was terminated by the District on April 19, 2016.

       At the time of his termination, Plaintiff was a non-tenured Assistant

 Principal. A requirement of the position is a valid School Administrator/Supervisor

 (“SAS”) Certification. Plaintiff’s SAS Certification expired at the end of the 2013-

 2014 school year. During the process of reviewing him for tenure in March 2016, the

 District learned of the expiration of Plaintiff’s SAS Certification and, as a result,

 terminated Plaintiff from his position in April 2016.



                                        Page 2 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 3 of 14 PageID #: 595




       In or about October 2016, Plaintiff secured new employment as an Assistant

 Principal in the Roosevelt Union Free School District (“Roosevelt”). Plaintiff was

 thereafter terminated from his position as an Assistant Principal in Roosevelt and

 subsequently re-hired by Roosevelt in January 2017 as Dean of Students/District

 Truant Officer. Plaintiff served a Notice of Claim upon the District on May 26, 2016

 and filed a Charge of Discrimination with the Equal Employment Opportunity

 Commission (“EEOC”) on or about July 8, 2016. He thereafter commenced this

 action.

 II.   The R & R

       Judge Shields first addressed Plaintiff’s claim of race discrimination based on

 the assertion that his termination was actually because he is Hispanic, alleging that

 two African-American employees Defendant Gilmore and non-party Janet Lovett

 were able to keep their positions without having proper SAS certifications. Applying

 the well-known McDonnell Douglas burden shifting analysis, Judge Shields pointed

 out that the undisputed evidence showed that Plaintiff was not qualified for the

 position he held as his SAS Certification lapsed at the end of the 2013-2014 school

 year. As Plaintiff was not qualified for the position he held, Judge Shields concluded

 that he cannot establish a prima facie case of discrimination. She went on to reason

 that assuming arguendo he had established a prima facie case, Defendant satisfied

 its burden of showing a non-discriminatory reason for its employment decision, to

 wit, his lack of the proper state certification required to hold the position of

 Assistant Principal. Turning then to whether Plaintiff has proffered admissible



                                        Page 3 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 4 of 14 PageID #: 596




 evidence of pretext, she concluded he had not presented any evidence, other than

 his own conclusory allegations, that he was discriminated on the basis of his race;

 he presented no evidence that he was subject to derogatory comments, nor did he

 offer any evidence that he was treated differently from similarly situated

 individuals. Thus, she recommended that summary judgment be granted to

 Defendants on the racial discrimination claims.

       Judge Shields then proceeded to address Plaintiff’s retaliation claim which

 was based on his termination from the position of Assistant Principal with the

 Roosevelt School District. Plaintiff secured that position in October 2016. Shortly

 thereafter, a member of the public spoke out against Plaintiff at a Roosevelt School

 Board meeting, questioning why the district hired him when he did not have the

 proper SAS certification. He was then terminated from the Assistant Principal

 position but subsequently rehired a few months later as Dean of Students/District

 Truant Officer. Judge Shields pointed out that Plaintiff claims that Defendants

 arranged to have him terminated as Assistant Principal in Roosevelt schools

 because he filed an EEOC charge against Hempstead in July 2016, relying on his

 claim that the member of the public who spoke out against him at the Roosevelt

 board meeting had “close ties” to Defendant’s Stephen Strachan (“Strachan”),

 Principal of Hempstead High School; she also noted that Strachan averred that he

 did not speak with or communicate with the member of the public who spoke out

 against him at the Roosevelt meeting. Judge Shields reasoned that this factual

 dispute was immaterial because Plaintiff’s burden was to put forth evidence that



                                      Page 4 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 5 of 14 PageID #: 597




 had it not been for retaliation on the part of the District he would not have been

 terminated and he could not sustain that burden given he did not hold the proper

 SAS certification for an Assistant Principal. She therefore recommended that

 summary judgment be granted in favor of Defendants on the claim of retaliation.

          Lastly, Judge Shields concluded that Defendants’ motion should be granted

 as to Plaintiff’s Equal Protection claim for numerous reason including: there was no

 constitutional violation; Plaintiff offered no evidence to support Monell liability; and

 Plaintiff abandoned the claim by failing to address Defendant’s argument on that

 claim.

 III.     Plaintiff’s Objections

          With respect to the discrimination claim, Plaintiff’s asserts that Judge

 Shields’ conclusion that Plaintiff was unqualified for the job used a “but for”

 standard rather that the applicable “mixed motive.” He further argues that

 Defendants simply had to send a form to the state explaining that Plaintiff had met

 the requirements and had performed the applicable work which would have

 qualified Plaintiff to continue his employment and get an extension of time to get

 his license renewed, that Defendants had sent such a letter for similarly situated

 African American employees, including Defendant Gilmore but baselessly refused to

 send this letter for Plaintiff causing him to be in a situation where they could

 terminate him. He also claims that Defendant Johnson “actively took steps to

 prevent Plaintiff from getting the requisite certification renewed by lying about the

 number of classes that plaintiff had supervised, claiming that the classes Plaintiff



                                        Page 5 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 6 of 14 PageID #: 598




 observed did not count when they clearly did count for African American Employees

 of the District and refusing to allow his principal to submit a letter which would

 have allowed Plaintiff to continue his employment.” (Pl.’s Objections (DE 41) at p.

 2.)

       With respect to the retaliation claim, Plaintiff asserts that numerous triable

 issues of fact were overlooked including that Roosevelt knew about the lapsed

 license from the start of his employment. (Id. at p. 3.)

                                    Applicable Law

 I.    Standard of Review

       When a magistrate judge issues a report and recommendation on a matter

 “dispositive of a claim or defense of a party,” the district judge shall make a de novo

 determination of any portion of the report and recommendation addressing a

 dispositive matter to which specific objection has been made. Non-dispositive

 matters, as well as those portions of the report and recommendation addressing

 dispositive matters for which no objection is made, are reviewed under the clear

 error and contrary to law standards. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(a) &

 (b); Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990). “An

 order is clearly erroneous only if the reviewing court, considering the entirety of the

 evidence is left with the definite and firm conviction that a mistake has been

 committed; an order is contrary to law when it fails to apply or misapplies relevant

 statutes, case law, or rules of procedure.” Centro De La Comunidad Hispana De




                                       Page 6 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 7 of 14 PageID #: 599




 Locust Valleyv. Town of Oyster Bay, 954 F. Supp. 2d 127, 139 (E.D.N.Y. 2013)

 (internal quotation marks omitted).

 II.     Summary Judgment and Title VII Discrimination Claims

         Title VII of the Civil Rights Act of 1964, as relevant, provides that it is an

 “unlawful employment practice for an employer ... to discharge any individual ...

 because of such individual's race.” 42 U.S.C. § 2000e–2(a)(1). In 1991, Congress

 amended the statute to make clear that “an unlawful employment practice is

 established when the complaining party demonstrates that race ... was a motivating

 factor for any employment practice, even though other factors also motivated the

 practice.” 42 U.S.C. § 2000e–2(m). An employment decision, then, violates Title VII

 when it is “based in whole or in part on discrimination.” Feingold v. New York, 366

 F.3d 138, 152 (2d Cir.2004) (emphasis added) (quoting Stern v. Trs. of Columbia

 Univ., 131 F.3d 305, 312 (2d Cir.1997)). To avoid summary judgment in an

 employment discrimination case, “the plaintiff is not required to show that the

 employer's proffered reasons were false or played no role in the employment

 decision, but only that they were not the only reasons and that the prohibited factor

 was at least one of the ‘motivating’ factors.” Cronin v. Aetna Life Ins. Co., 46 F.3d

 196, 203 (2d Cir.1995); see also Holtz, 258 F.3d at 78.

         Title VII and NYSHRL discrimination claims1 are analyzed for summary

 judgment purposes under the familiar burden-shifting framework set forth in



 1
  The Court notes that recent amendments to the NYSHRL signed into law on August 12, 2019, which among things
 eliminates the severe and pervasive standard for hostile work environment claims as well as the Faragher-Ellerth
 defense do not apply retroactively.

                                                 Page 7 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 8 of 14 PageID #: 600




 McDonnell Douglas Corporation v. Green, 411 U.S. 792 (1973). See Walsh v. New

 York City Housing Auth., 828 F.3d 70, 74 (2d Cir. 2016). Under McDonnell Douglas

 and its progeny, a plaintiff must first establish a prima facie case of discrimination

 by showing that: (1) he belonged to a protected class, (2) was qualified for the

 position he held or sought, and (3) suffered an adverse employment action (4) under

 circumstances giving rise to an inference of discriminatory intent. Terry v. Ashcroft,

 336 F.3d 128, 137-38 (2d Cir. 2003). If the plaintiff establishes a prima facie case,

 the burden then shifts to the employer to "articulate some legitimate,

 nondiscriminatory reason for [the adverse act]." Leibowitz v. Cornell Univ., 584

 F.3d 487, 499 (2d Cir. 2009) (internal quotation marks and citation omitted).

 Should the employer satisfy its burden, the McDonnell Douglas framework and its

 presumptions and burdens disappear, leaving the sole remaining issue of

 "discrimination vel non." See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

 133, 143 (2000). Where, as here, a plaintiff's argument that there are circumstances

 giving rise to an inference of discriminatory intent is the same as his argument for

 pretext, they may be analyzed together. See Crawford v. Coram Fire Dist., 2015 WL

 10044273 (E.D.N.Y. May 4, 2015); D'Agostino v. LA Fitness Intern., LLC, 901 F.

 Supp.2d 413, 422 n. 4 (E.D.N.Y. 2012); cf. Graves v. Finch Pruyn & Co., Inc., 457

 F.3d 181, 188 (2d Cir. 2006) (declining to resolve dispute regarding establishment of

 prima facie case of age discrimination on the ground that plaintiff had not “pointed

 to any record evidence to dispute [defendant's] legitimate reason for the alleged

 adverse employment action”).



                                       Page 8 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 9 of 14 PageID #: 601




       The requirement of producing evidence to support an inference of

 discrimination “is a ‘flexible [standard] that can be satisfied differently in differing

 factual scenarios.’ ” Saji v. Nassau Univ. Med. Ctr., 724 F. App'x 11, 17 (2d Cir.

 2018) (quoting Chertkova v. Conn. Gen. Life Ins. Co., 92 F.3d 81, 91 (2d Cir. 1996)).

 “No one particular type of proof is required to show that [a] [p]laintiff’s termination

 occurred under circumstances giving rise to an inference of discrimination.” Moore

 v. Kingsbrook Jewish Med. Ctr., 2013 WL 3968748, at *6 (E.D.N.Y. July 30, 2013)

 (citations omitted); see also Chertkova, 92 F.3d at 91 (“[T]here is no unbending or

 rigid rule about what circumstances allow an inference of discrimination.”). An

 inference of discrimination can be drawn from circumstances, including, without

 limitation, by showing that the defendant treated the plaintiff “less favorably than

 a similarly situated [person] outside his[/her] protected group,” Toussaint v. NY

 Dialysis Servs., Inc., 706 F. App'x 44, 45 (2d Cir. 2017) (quoting Graham v. Long

 Island Rail Road, 230 F.3d 34, 39 (2d Cir. 2000)); Saji, 724 F. App'x at 17 (stating

 an inference of discrimination may be established by evidence of “more favorable

 treatment of employees not in the protected group”) (quoting Abdu–Brisson v. Delta

 Air Lines, Inc., 239 F.3d 456, 468 (2d Cir. 2001)). “In assessing the record to

 determine whether there is a genuine issue to be tried,” a court is obliged to

 “carefully distinguish between evidence that allows for a reasonable inference of

 discrimination and evidence that gives rise to mere speculation and conjecture.”

 Walsh v. N.Y.C. Hous. Auth., 828 F.3d 70, 87 (2d Cir. 2016) (quoting Bickerstaff v.

 Vassar Coll., 196 F.3d 435, 448 (2d Cir. 1999)).



                                        Page 9 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 10 of 14 PageID #: 602




         When seeking to establish an inference of discrimination through evidence of

  more favorable treatment of persons not in the protected group, “the plaintiff must

  show that the comparators in question were similarly situated to the plaintiff in all

  material respects.” Saji, 724 F. App'x at 17 (citations and internal quotation marks

  omitted). “Although the question of whether two individuals were ‘similarly

  situated’ for these purposes is often a question for the jury, ‘a court can properly

  grant summary judgment where it is clear that no reasonable jury could find the

  similarly situated prong met.’ ” Id. (quoting Harlen Assocs. v. Inc. Vill. of Mineola,

  273 F.3d 494, 499 n.2 (2d Cir. 2001)).

  III.   Title VII Retaliation Claims

         Title VII also prohibits retaliation against employees who engage in protected

  activity. See, e.g., Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002);

  Vasquez v. Empress Ambulance Serv., Inc., – F.3d –, 2016 WL 4501673 (2d Cir. Aug.

  29, 2016). Such retaliation claims are also analyzed using the McDonnell Douglas

  “burden-shifting” formula. See, e.g., Kessler v. Westchester Cnty. Dep't of Social

  Servs., 461 F.3d 199, 205 (2d Cir. 2006).

         To make out a prima facie case of retaliation, a plaintiff must show that “he

  engaged in protected participation or opposition under Title VII, that the employer

  was aware of this activity, that the employer took adverse action against the

  plaintiff, and that a causal connection exists between the protected activity and the

  adverse action, i.e., that a retaliatory motive played a part in the adverse

  employment action.” Sosa v. Rockland County Community College, 2017 WL



                                        Page 10 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 11 of 14 PageID #: 603




  3105872 (S.D.N.Y. July 20, 2017) (internal quotation marks omitted); see Miller v.

  Praxair, 408 F. Appx. 408, 409-10 (2d Cir. 2010).

                                       Discussion

  I.    The Unobjected to Portions of the R & R are Adopted

        Plaintiff has failed to raise specific objections to those portions of the R & R

  addressing his equal protection claim and his claims against the individual

  defendants. Having reviewed those portions of the R & R for clear error and finding

  none, the Court adopts those portions of the R & R.

  II.   Plaintiff’s Objections to the Racial
        Discrimination Claim are Rejected

        Having reviewed the record de novo, the Court concludes that Plaintiff has

  failed to submit admissible evidence to permit a reasonable trier of fact to conclude

  that Plaintiff’s race was at least one of the motivating factors in his termination. As

  Judge Shields aptly pointed out there is no evidence of the use of any derogatory

  terms in reference to Plaintiff’s race and no evidence, only Plaintiff’s conclusory

  allegations, that he was treated differently. According to Plaintiff, he was treated

  differently that similarly situated African -American employees of the District,

  including Defendant Gilmore, but he has not submitted admissible evidence to

  support that claim. For example, with reference to Defendant Gilmore, he relies

  upon the following statement “I also looked into Dr. Gilmore’s status with the

  district. It was known in the district that Dr. Gilmore worked for a time without the

  appropriate licenses and was allowed to stay employed until he got the proper

  licenses.” Ortiz Aff. (Ex. A to Tand Affirm. (DE 37)) at ¶15.) Similarly, his claim

                                       Page 11 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 12 of 14 PageID #: 604




  that the district counted observations towards the licensing requirements for

  African American but not for him, is asserted supported only by conjecture, not

  evidence. (See id. at ¶ 12 (“Upon information and belief, Hempstead counted [Earl]

  Davis Jr.’s observations performed as a Dean towards his administrative license

  and later granted Davis Jr. [who is African American] tenure. The only difference

  between myself and Mr. Davis is our ethnicity.”) A non-moving party may not rely

  on conclusory allegations or unsubstantiated speculation. Scotto v. Almenas, 143

  F.3d 105, 114 (2d Cir. 1998).2

         Having reviewed the record de novo, the Court agrees with Judge Shields’

  conclusion that Defendants are entitled to summary judgment on Plaintiff’s racial

  discrimination claim. Plaintiff has failed to put forth evidence that would permit a

  reasonable trier of fact to conclude that discrimination played a role in his

  termination.

  III.   Plaintiff’s Objections to the Retaliation Claim are Rejected

         Without any citation to the record to support his objections, Plaintiff claims

  there are triable issues of fact with respect to his claim that the District retaliated

  against him by interfering with his position with the Roosevelt School District.

  According to his objections, “in his affidavit Plaintiff testifies that Roosevelt knew

  about the lapsed license issue from the start of his employment and did not find him

  unqualified for his job.” (Pl.’s Objections (DE 41) at p. 3. However, the referenced



  2
   To the extent Plaintiff asserts that there are credibility issues with respect to Johnson and Gilmore,
  the Court rejects that argument as he does not identify any triable issues with respect to their
  affidavits or point to evidence which places their credibility at issue.

                                              Page 12 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 13 of 14 PageID #: 605




  affidavit contains only the following conclusory statement “When I was hired by

  Roosevelt, I disclosed my licensing issue to them, they originally did not believe it to

  be an impediment to my hiring.” Ortiz Aff. (Ex. A to Tand Affirm. (DE 37)) at ¶18.)

  Without any specifics as to whom he allegedly disclosed his licensing issue and what

  position in the Roosevelt School District that person held, Plaintiff’s conclusory

  statement is insufficient to create an issue of fact given the affidavit of Dr.

  Hazleton, Superintendent of Roosevelt, which states that, it was after a member of

  the public asked the Board why Plaintiff was hired when he lacked the proper

  certification, that “the Roosevelt School District investigated and discovered that

  [Plaintiff] did not hold the proper certification for his position as Assistant

  Principal.” (Hazleton Aff. (Ex. I to Graff Aff.) at ¶6-7.) See generally Risco v.

  McHugh, 868 F. Supp. 2d 75, 98 (S.D.N.Y. 2012) (“ ‘[E]ven in the discrimination

  context, . . . a plaintiff must provide more than conclusory allegations to resist a

  motion for summary judgment’ . . . [and] ‘must offer some hard evidence showing

  that its version of the events is not wholly fanciful.’ ” (quoting Holcomb v. Iona Coll.,

  521 F.3d 130, 137 (2d Cir. 2008); Jeffreys v. City of New York, 426 F.3d 549, 554 (2d

  Cir. 2005))). Plaintiff also relies upon his recitation of a statement allegedly made

  by Dr. Hazleton to him that Stephen Strachan of the District “was trying to

  interfere with [Plaintiff’s] employment in Roosevelt,” to create an issue of fact.

  However, that statement is inadmissible hearsay.

        Finally, even if one assumes that the District was behind raising the issue of

  Plaintiff’s certification with the Roosevelt School, Plaintiff cannot meet the “but for”



                                        Page 13 of 14
Case 2:17-cv-02990-DRH-AYS Document 43 Filed 03/01/21 Page 14 of 14 PageID #: 606




  causation element of a retaliation claim given that is undisputed that he did not

  have his SAS certification which was required for his Assistant Principal position in

  Roosevelt.

        Having reviewed the record de novo and having considered Plaintiff’s

  objections, the Court agrees with Judge Shield’s analysis concluding that

  Defendants are entitled to summary judgment on Plaintiff’s retaliation claim.

                                        Conclusion

        For the reasons set forth above, the Court rejects Plaintiff’s objections and

  adopts Judge Shield’s R &R. Accordingly, the Defendants’ motion for summary

  judgment is granted in toto. The Clerk of Court is directed to enter judgment

  accordingly and to close this case.

        SO ORDERED.

  Dated: Central Islip, New York                   s/ Denis R. Hurley
         March 1, 2021                            Denis R. Hurley
                                                  United States District Judge




                                        Page 14 of 14
